DISMISS and Opinion Filed July 10, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00500-CV

                     CGI CONSTRUCTION, INC., Appellant
                                    V.
           VV SERVICES LP D/B/A PIVOT BUILDING SERVICES, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-16221

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s unopposed motion to dismiss the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE



180500F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CGI CONSTRUCTION, INC., Appellant                 On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00500-CV        V.                      Trial Court Cause No. DC-17-16221.
                                                   Opinion delivered by Chief Justice Wright.
 VV SERVICES LP D/B/A PIVOT                        Justices Evans and Brown participating.
 BUILDING SERVICES, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee VV SERVICES LP D/B/A PIVOT BUILDING SERVICES
recover its costs of this appeal from appellant CGI CONSTRUCTION, INC.


Judgment entered July 10, 2018.




                                             –2–